Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application
	Claims 1-28 are pending and are currently under examination.  

Information Disclosure Statement
	The submission of the Information Disclosure Statements on 06/29/2021, 02/18/2020 and 12/13/2019 in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in paragraph [0146]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 4-28 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  
Accordingly, the claims 4-28 have not been further treated on the merits.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reasons discussed below. See MPEP 2422 for guidance regarding nucleotide and/or amino acid sequence disclosures in patent applications.
MPEP 2422.02 states “when a sequence is presented in a drawing, the sequence must still be included in the sequence listing if the sequence falls within the definition set forth in 37 CFR 1.821(a), and the sequence identifier ("SEQ ID NO:X") must be used, either in the drawing or in the Brief Description of the Drawings”.
In the instant case, the figures contains nucleotide and/or amino acid sequences that have not been properly identified by their SEQ ID NO either in the drawings or in the Brief Description of the Drawings (see Figs. 28A and 31).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (Journal of Biotechnology, 11 November 2016, Vol. 241, Pgs 139-146 cited on P.210.IN filed 12/13/2019).
Regarding Claim 1, Liang discloses a method of editing the genome of a cell (Pg. 137, Col. 1, Para. 1, In this study, we examined alternative approaches to improve HDR without impairment of other cellular DNA repair machinery. By optimizing the design and delivery of gRNA, Cas9 nuclease and donor DNA, we achieved up to 56% precise genome editing efficiency in HEK293 and 45% in iPSC cell lines after normalizing for cutting efficiency of the gRNAs), the method comprising: a) providing a Cas9 ribonucleoprotein complex (RNP)-DNA template complex comprising: (i) the RNP, wherein the RNP comprises a Cas9 nuclease domain and a guide RNA, wherein the guide RNA specifically hybridizes to a target region of the genome of the cell, and wherein the Cas9 nuclease domain cleaves the target region to create an insertion site in the genome of the cell (Pg. 137, Col. 1, Para. 2, The DNA oligonucleotides used for gRNA synthesis or donors were from Thermo Fisher Scientific (Supplementary Table $1); Pg. 137, Col. 1, Para. 3, Synthesis of gRNA DNA oligonucleotides used for QRNA synthesis (24 bases) were designed with the GeneArt CRISPR gRNA Design Tool; Pg. 137, Col. 2, Para. 4, To create homologous recombination (HR) assays, a series of gRNAs flanking the insertion site within the EmGFP gene were designed and synthesized (Supplemental Table S1). Each individual gRNA was combined with GeneArt Platinum Cas9 Nuclease to form the Cas9 protein/gRNA ribonucleoprotein complexes (Cas9RNPs). The Cas9 RNPs were then used to transfect cells via Neon electroporation. The genomic cleavage efficiency was then evaluated using the GeneArt Genomic Cleavage Detection kit ); and (ii) a double-stranded or single-stranded ONA template, wherein the size of the DNA template is greater than about 200 nucleotides, wherein the 5' and 3' ends of the DNA template comprise nucleotide sequences that are homologous to genomic sequences flanking the insertion site (Pg. 138, Col. 1, Para. 3-Col. 2, , Para. 1, For co-transfection of Cas9RNPs with donor DNA, 0.5 uL of 20 pmol/uL (0.6 ug/uL) ssDNA donor ssDNA donor was directly added to the 12 uL of cell suspension containing Cas9 RNPs. Alternatively, 0.5 uL of 20 pmol/uL short dsDNA donor with and without single-stranded overhangs was added. An aliquot of 10 uL of cell suspension containing Cas9 RNPs and donor DNA was used for electroporation...In addition to ssDNA donor, a 400 bp double-stranded DNA fragment was also tested, which was amplified from the wild type EmGFP gene using a pair of forward 5'-atggtgagcaagggcgaggagctg-3' and reverse 5'-gtcctccttgaagtcgatgccc —3' primers. For each assay, 300 ng to 500 ng dsDNA was used), and wherein the molar ratio of RNP to DNA template in the complex is from about 3:1 to about 100:1 (Pg. 138, Col. 1, Para. 2, Upon optimization of electroporation conditions, higher doses of Cas9 protein (1.5—-2 ug) and gRNA (300— 500 ng) were used to improve the genome editing efficiency; Pg. 138, Col. 2, Para. 1, a 400 bp double-stranded DNA fragment was also tested ...For each assay, 300 ng to 500 ng dsDNA was used (equal weights of the 24 nt. gRNAs and the 400 bp dsDNA represent a gRNA/template molar ratio of about 30:1); and b) introducing the RNP-DNA template complex into the cell (Pg. 138, Col. 2, Para. 1, An aliquot of 10 uL of cell suspension containing Cas9 RNPs and donor DNA was used for electroporation).
 Regarding Claim 2, Liang discloses the method of claim 1, wherein the RNP-DNA template complex is formed by incubating the RNP with the DNA template for less than about one minute to about thirty minutes, at a temperature of about 20 deg. C to 25 deg. C (Pg. 138, Col. 1, Para. 2, To makeup a master mix of 24 reactions, 8 uL of 3 mg/mL GeneArt Platinum Cas9 Nuclease was added to 240 uL of Resuspension Buffer R provided in the kit, followed by addition of 4.8 ug of gRNA (up to 24 ul). Upon mixing, the sample was incubated at room temperature for 10 min to form Cas9 RNP complexes; Pg. 138, Col. 1, Para. 3-Col. 2, Para. 1, For co-transfection of Cas9RNPs with donor DNA, 0.5 uL of 20 pmol/uL (0.6 ug/uL) ssDNA donor ssDNA donor was directly added to the 12 uL of cell suspension containing Cas9 RNPs. Alternatively, 0.5 uL of 20 pmol/uL short dsDNA donor with and without single-stranded overhangs was added. An aliquot of 10 uL of cell suspension containing Cas9 RNPs and donor DNA was used for electroporation; Pg. 144, Col. 2, Para. 2, The delivery conditions for Cas9 RNPs and donors are also crucial as we observe that sequential delivery of Cas9 RNPs and donor DNA facilitates HDR. This may be due to the Cas9 protein having non-specific DNA binding activity, leading to decreased transfection efficiency when paired with the donor. However, sequential delivery may not be applicable to cells that are sensitive to multiple rounds of electroporation. For example, we choose co-delivery in iPSCs since we observed that two rounds of electroporation resulted in >50% cell death. In iPSC, the co-delivery of Cas9 RNPs and ssDNA donor produced up to 24% HDR efficiency). 
Regarding Claim 3, Liang discloses the method of claim 1, wherein the DNA template is a linear DNA template (Pg. 138, Col. 1, Para. 3-Col. 2, Para. 1, For co-transfection of Cas9RNPs with donor DNA, 0.5 uL of 20 pmol/uL (0.6 ug/uL) ssDNA donor ssDNA donor was directly added to the 12 uL of cell suspension containing Cas9 RNPs. Alternatively, 0.5 uL of 20 pmol/uL short dsDNA donor with and without single-stranded overhangs was added. An aliquot of 10 uL of cell suspension containing Cas9 RNPs and donor DNA was used for electroporation...In addition to ssDNA donor, a 400 bp double-stranded DNA fragment was also tested, which was amplified from the wild type EmGFP gene using a pair of forward 5'-atggtgagcaagggcgaggagctg-3' and reverse 5'-gtcctccttgaagtcgatgccc -3' primers. For each assay, 300 ng to 500 ng dsDNA was used).
Thus Liang et al. anticipates the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17,498,531.
Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17,498,531 anticipates the instant claims by claiming a genome of a primary immune cell comprising a DNA template inserted, via electroporation, into a target region of the cell and where the size of the template is greater than 200 nucleotides. It would have been obvious to use the DNA template of ‘531 in the methods of the instant claims. The Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001 at page 1008 (March 2008), indicated that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application. Thus, the co-pending product could be used in the method of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17,326,252.
Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending Application No. 17,326,252 anticipates the instant claims by claiming a genome of a primary immune cell comprising a DNA template inserted, via electroporation, into a target region of the cell and where the size of the template is greater than 200 nucleotides. It would have been obvious to use the DNA template of ‘252 in the methods of the instant claims. The Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001 at page 1008 (March 2008), indicated that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application. Thus, the co-pending product could be used in the method of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
					

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635